Citation Nr: 1539484	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  08-37 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION


The Veteran served on active duty from January 1969 to October 1969.

This matter was previously before the Board of Veterans' Appeals (Board) in June 2011 when the Board, in pertinent part, remanded the inferred issued of entitlement to a TDIU rating, under Rice v. Shinseki, 22 Vet. App. 447 (2009).

In April 2011, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  While the issue then addressed was limited to an increased rating matter concerning the Veteran's service-connected left knee, the Veteran at that time testified that he used to work as an auto mechanic but was then precluded from doing that work.  

The Board notes that it has reviewed both the Veteran's physical claims file and the Veteran's paperless Veterans Benefits Management System (VBMS) and "Virtual VA" claims file.


FINDINGS OF FACT

1.  The Veteran is service-connected for three separate disorders concerning his left knee.  The disabilities result in a combined disability rating of 50 percent.

2.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.







CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice was provided in an October 2011 letter.  The claim was subsequently addressed in a supplemental statement of the case (SSOC) dated in June 2013.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Subsequent to the Board's June 2011 remand, VA examinations were undertaken in August and December 2011 and in December 2012.  The purpose of the December 2011 examination was to ascertain whether the Veteran's service-connected left knee disabilities prevented him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him.  See June 2011 Board remand.  The December 2011 examiner, as discussed below, provided an inadequate opinion.  The Veteran's representative, in June 2015 (see Appellant's Post-Remand Brief) argued that the December 2011 findings, which stated that the Veteran's service-connected left knee disability "in combination with his right knee condition" rendered the Veteran unable to secure or follow a substantially gainful occupation which his education and occupational experience would other qualify him to perform, was "disregarded" by the Agency of Original Jurisdiction (AOJ).  The Board disagrees; see June 2013 SSOC.  The examiner provided sufficient detail for the Board, as adjudicator, to make the determination.  Geib v Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Laws and Regulations/Factual Background/Analysis

The Veteran essentially contends that he is unable to work due to his service-connected disabilities.  The Board found in June 2011, in accordance with Rice, that an inferred claim for a TDIU had been raised, noting that in the course of an April 2011 hearing, conducted by the undersigned, the Veteran stated that he was an auto mechanic in the past but was no longer able to do that type of work.  The Board at that time found that, based on these facts, additional development of the evidence needed to take place.  

VA regulations allow for the assignment of a TDIU rating when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU rating is warranted if the Veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's has three service-connected disabilities, all of which affect his left knee.  These are instability (30 percent disabling), limitation of extension (30 percent disabling) and limitation of flexion (zero percent disabling).  See January 2013 RO rating decision.  The combined rating is 50 percent.  Therefore, he does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Accordingly, a TDIU cannot be granted under the schedular criteria of 38 C.F.R. § 4.16(a).

Regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Whether a veteran is capable of substantial gainful employment is not a medical determination; it is a determination for the adjudicator.  38 C.F.R. § 4.16a; Geib, 733 F.3d at 1350.  



Here, the report of a December 2011 VA orthopedic examination shows that the Veteran reported currently being retired.  He added he last worked full time for approximately three years in the early 1990's.  He did not say what type of job he had at that time.  The Veteran also mentioned that other jobs had included work as an automobile mechanic and custodian.  He also indicated that he had previously started vocational rehabilitation training, for electronics, but he was unable to complete it.  Diagnoses concerning both knees were provided.  The examiner opined that it was at least as likely as not that the Veteran's service connected disabilities "in combination with his [non-service connected] right knee condition" render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him to perform.  

The report of an August 2012 VA examination shows that the Veteran informed the examiner that he worked as an auto mechanic until 2000 and then had to stop due to bilateral knee problems.  He added he had been in receipt of Social Security Administration (SSA) disability benefits since that time.  

The RO sought to obtain an opinion from the VA Director of Compensation Service in February 2013.  As background, it was noted that the Veteran was rated a combined 50 percent for his service-connected left knee disorders, had a high school diploma, had worked in mechanical and general labor, and had engaged in electronic training but did not complete a degree or certificate program.  The Director was asked to inform the RO if the Veteran was entitled to a TDIU, on an extraschedular basis.  

The sought after opinion was received from the Director of Compensation and Pension in April 2013.  The report found that the December 2011 VA examination (signed in January 2012) was inadequate, as it included consideration of the Veteran's right knee (which is not service connected) in the supplied opinion.  Such an opinion is required to solely consider service-connected disabilities.  The report noted that review of vocational rehabilitation records showed that the Veteran had been provided payments for tuition, tools, and other expenses as late as August 1986.  This implied, noted the Director, that the Veteran had either completed or was close to have completed the program of training for a sedentary career.  The report concluded by indicating that the evidence showed that the Veteran was capable of performing a sedentary occupation, and that the current record presented no evidence that the Veteran was unable to secure and follow any substantially gainful occupation due to service-connected disabilities.  TDIU, on an extraschedular basis, was denied.  

The Board finds that the evidence of record weighs against the Veteran's TDIU claim.  Notwithstanding that an opinion of record noted that the Veteran was essentially precluded from working due to his service-connected left knee disabilities and his non-service connected right knee disorder, an opinion is not of record which finds that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would other qualify him.  

The Board finds significant that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib.

The schedular criteria for TDIU are not met; a TDIU rating is not warranted; and in the absence of any evidence of unusual or exceptional circumstances beyond that that contemplated by the assigned scheduler disability evaluations, entitlement to a TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


                                                                                          (Continued on next page)





ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


